            Case 2:21-cv-01282-AC Document 3 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HAROLD ROCHELLE SIMPSON,                             No. 2:21-cv-1282 AC P
12                          Petitioner,
13              v.                                         ORDER
14    SUPERIOR COURT OF MERCED,
15                          Respondent.
16

17             Petitioner, a pretrial detainee proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. In his application, petitioner challenges

19   a conviction issued by the Merced County Superior Court. Merced County is part of the Fresno

20   Division of the United States District Court for the Eastern District of California. See Local Rule

21   120(d).

22             Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25             Good cause appearing, IT IS HEREBY ORDERED that:

26             1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno, and

28   ////
                                                           1
          Case 2:21-cv-01282-AC Document 3 Filed 07/26/21 Page 2 of 2


 1           2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5   DATED: July 26, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
